Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 07/13/22, after the Non Final Office Action on 03/14/22. Claims 9, 17, 18 have been cancelled; and claims 1, 10, 15, 16, 17 have been amended. 
Applicant’s arguments 07/13/22 have been fully considered.  However, upon further consideration, a new ground(s) of rejection of claims 1, 19 is made in view of Imai et al. PCT/JP2017/023476 (US 2020/0310184) and Park et al. US 2018/0129328.
Claims 1-8, 10-16 and 19-20 are pending.
This Action is made Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184) in view of Park et al. US 2018/0129328.
Claim 1: Imai et al. disclose a display device, comprising: 
(Fig. 4) a first display area R/G/B/R including a plurality of first pixel areas (R/G/B/R areas are arranged in an N-by-M matrix with no intermittent light transmitting areas, where N and M are positive integers greater than 1); and 
(Fig. 5) a second display area (15/G/B/R/G/15) including a plurality of second pixel areas G/B/R/G and a plurality of light transmitting areas 15 (the transparent spacers 15 are made of a substantially transparent photosensitive resin material) (0049)
wherein each of the plurality of first pixel areas R/G/B/R includes at least one first pixel R/G/B/R to display an image, 
each of the plurality of second pixel areas (15/G/B/R/G/15) includes at least one second pixel R/G/B/R to display the image, 
each of the light transmitting areas 17 (transparent spacers) does not include a pixel capable of displaying the image
(Fig. 5) in the second display area, at least one of the plurality of light transmitting areas 15 (transparent spacers 15) is between two second pixel areas (B/G, R/B…) adjacent in a first direction (horizontal direction), and at least one of the plurality of light transmitting areas 15 (transparent spacers 15) is between two second pixel areas (R/G/B, R/G/B) adjacent in a second direction (vertical direction) different from the first direction (horizontal direction),
except
each of the light transmitting areas has higher light transmittance than the second pixel area, 
a structure of the plurality of first pixel areas is different from a structure of the plurality of second pixel areas or a shape of the plurality of first pixel areas is different from a shape of the plurality of second pixel areas
however Park et al. teach
(Fig. 7B) each of the light transmitting areas TA (in second display area A1) does not include a pixel capable of displaying the image and has higher light transmittance than the second pixel area (the transmission region TA of the “first” region A1 may have transmittance higher than transmittance of the second region A2) [0117], 
 (Figs. 7A, 7B) a structure of the plurality of first pixel areas A2 is different from a structure of the plurality of second pixel areas A1 or a shape of the plurality of first pixel areas A2 is different from a shape of the plurality of second pixel areas A1 (first pixel density of the first region A1 is lower than second pixel density of the second region A2; first pixel PX1 may be four times bigger than the size of the second pixel PX2) [0115-0116].  
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Park’s structure in order to provide improved displaying region of the display device, as taught by Park [0004]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim 19: Imai et al. disclose a display device, comprising: 
(Fig. 4) a first display area R/G/B/R including a plurality of first pixel areas (R/G/B/R areas are arranged in an N-by-M matrix with no intermittent light transmitting areas, where N and M are positive integers greater than 1); and 
(Fig. 5) a second display area (15/G/B/R/G/15) including a plurality of second pixel areas G/B/R/G and a plurality of light transmitting areas 15 (the transparent spacers 15 are made of a substantially transparent photosensitive resin material) (0049)
wherein each of the plurality of first pixel areas R/G/B/R includes at least one first pixel R/G/B/R to display an image, 
each of the plurality of second pixel areas (15/G/B/R/G/15) includes at least one second pixel R/G/B/R to display the image, 
each of the light transmitting areas 17 (transparent spacers) does not include a pixel capable of displaying the image,
(Fig. 5) in the second display area, at least one of the plurality of light transmitting areas 15 (transparent spacers 15) is between two second pixel areas (B/G, R/B…) adjacent in a first direction (horizontal direction), and at least one of the plurality of light transmitting areas 15 (transparent spacers 15) is between two second pixel areas (R/G/B, R/G/B) adjacent in a second direction (vertical direction) different from the first direction (horizontal direction),
except
each of the light transmitting areas has higher light transmittance than the second pixel area, 
the plurality of first pixel areas are arranged in a row direction, the plurality of second pixel areas are arranged in a plurality of first columns, the plurality of light transmitting areas are arranged in a plurality of second columns, and
the plurality of first columns and the plurality of second columns are alternately arranged in the row direction, 
wherein an arrangement shape of the plurality of first pixel areas is different from an arrangement shape of the plurality of second pixel areas
however Park et al. teach
(Figs. 7B) each of the light transmitting areas TA has higher light transmittance than the second pixel area (R/G/B) (the transmission region TA of the “first” region A1 may have transmittance higher than transmittance of the second region A2) [0117],, 
(Fig. 7B) the plurality of first pixel areas A2 are arranged in a row direction, the plurality of second pixel areas A1 are arranged in a plurality of first columns, the plurality of light transmitting areas TA are arranged in a plurality of second columns, and the plurality of first columns and the plurality of second columns are alternately arranged in the row direction (X-direction), 
(Fig. 7A) wherein an arrangement shape of the plurality of first pixel areas A2 is different from an arrangement shape of the plurality of second pixel areas A1 (first pixel density of the first region A1 is lower than second pixel density of the second region A2; first pixel PX1 may be four times bigger than the size of the second pixel PX2) [0115-0116]
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Park’s structure in order to provide improved displaying region of the display device, as taught by Park [0004]

Claims 2, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184) in view of Park et al. US 2018/0129328 as applied to claims 1, 19 above, and further in view of Maruyama US 2018/0090695.
Claims 2, 20:
Maruyama teaches
(Fig. 5) the at least one second pixel includes an active pattern 132d (semiconductor channel) [0064], a driving gate electrode 132a [0082], a driving voltage line 132b (data/source line) [0092], a pixel electrode 164, an emission layer 168, and a common electrode 166 [0100] that are electrically connected to each other for displaying the image, 
Park et al. teach
(Fig. 7B) each of the light transmitting areas TA does not include at least part of at least one of the active pattern, the driving gate electrode, the driving voltage line, the pixel electrode, the emission layer, and the common electrode
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Park’s structure in order to provide improved displaying region of the display device, as taught by Park [0004]; and with Maruyama’s structure in order to provide improved displaying characteristics, as taught by Maruyama [Abstract].

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184) in view of Park et al. US 2018/0129328 as applied to claims 1, 19 above, and further in view of Liang US 2019/0123306.
Claims 3-6:
Liang teaches
Claim 3: (Fig. 5) in the second display area, the plurality of second pixel areas 10A and the plurality of light transmitting areas 10B are alternately arranged in the first direction (horizontal direction) and the second direction (diagonal direction) [0052].  
Claim 4: (Fig. 5) each of the plurality of second pixel areas 10A includes a first color pixel outputting a first color 10A1, a second color pixel outputting a second color 10A2 different from the first color 10A1, and a third color pixel outputting a third color 10A3 different from the first color 10A1 and the second color 10A2 [0096].  
Claim 5: (Fig. 5) the first color pixel, the second color pixel, and the third color pixel 10A1/10A2/10A3 have a same shape as each other and are arranged in a line in each of the plurality of second pixel areas.  
Claim 6: (Fig. 5) each of the plurality of second pixel areas 10A includes one of the first color pixel 10A1, one of the second color pixel 10A2 , and one of the third color pixel 10A3.
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Liang’s structure in order to provide self-luminescence, rich color, fast response, wide viewing angle, light weight, thin thickness, low power consumption and being realized as a flexible display, as taught by Liang [0004]; 

Claims 7, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184) in view of Park et al. US 2018/0129328 as applied to claims 1, 19 above, and further in view of Kim US 2016/0141353.
Claims 7, 8, 10-12:
Kim et al. teach
Claim 7: (Fig. 1) at least two of the first color pixel, the second color pixel, and the third color pixel have sizes that are different from each other (an area of the first blue sub pixel 122B may be different from an area of the first red sub pixel 122R or the first green sub pixel 122G) [0054]
Claim 8: (Fig. 1) each of the plurality of second pixel areas 122 includes only one pixel outputting one color (R or G or B).  
Claim 10: (Fig. 1) each of the first pixel areas 132 and each of the second pixel areas 122 includes a first color pixel outputting a first color 132R, a second color pixel outputting a second color 132G different from the first color, and a third color pixel  outputting a third color 132B different from the first color 132R and the second color 132G, and in each of the first pixel areas 132, at least two of the first color pixel, the second color pixel, and the third color pixel have sizes that are different from each other (an area of the second blue sub pixel 132B may be different from an area of the second red sub pixel 132R or the second green sub pixel 132G) [0058].
Claim 11: (Fig. 1) the first color pixel, the second color pixel, and the third color pixel (132R/132G/132B) have a same shape as each other and are arranged in a line in each of the plurality of second pixel areas 122.  
Claim 12: (Fig. 1) the size of the second color pixel 132R in each of the plurality of first pixel areas 132 and the size of the second color pixel 122R in each of the plurality of second pixel areas 122 are different from each other (122R>132R).  
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Kim’s structure in order to provide improved resolution and a high transmittance simultaneously  to a display device, as taught by Kim [0008]; 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. PCT/JP2017/023476 (US 2020/0310184) in view of Park et al. US 2018/0129328 as applied to claims 1, 19 above, and further in view of Ishizuka US 2003/0052618.
Claims 13-16:
Ishizuka teaches
(Fig. 3) in each of the plurality of second pixel areas, the first color pixel, the second color pixel, and the third color pixel (40R/40G/40B) include a transistor FET20R/ FET20G/ FET20B [0024], respectively, 
Claim 13: Regarding the limitation “a channel length of a channel region of the transistor included in the second color pixel is shorter than a channel length of a channel region of the transistor included in the first color pixel or the third color pixel”: It is well known in the art of display to control the current flowing to the TPTs in relation to the efficiency of the display devices connected thereto by adapting the geometry of the channel of the TPT device (considering both channel length/channel width) such that the quality of an image is improved. Ishizuka in (Fig. 4) shows different configurations of the driving TFT devices, and in [0024] [0029] teaches FET 20R, 20G, and 20B having different channel lengths from one another (channel lengths L., 1.5L, 3L); therefore it would be obvious for a skilled person willing to improve the quality of the image of the display to adapt the geometries of the TFTs depending on the efficiency of the display device connected thereto. 
Claim 14: Regarding the limitation “a channel width of a channel region of the transistor included in the second color pixel is larger than a channel width of a channel region of the transistor included in the first color pixel or the third color pixel”: It is well known in the art of display to control the current flowing to the TPTs in relation to the efficiency of the display devices connected thereto by adapting the geometry of the channel of the TPT device (considering both channel length/channel width) such that the quality of an image is improved. Ishizuka in (Fig. 3) shows different configurations of the driving TFT devices, and in [0024] [0029] teaches FET 20R, 20G, and 20B having different channel widths from one another (3W, 2W, W); therefore it would be obvious for a skilled person willing to improve the quality of the image of the display to adapt the geometries of the TFTs depending on the efficiency of the display device connected thereto.
Claim 15: (Fig. 4) the first color pixel and the second color pixel include a transistor, respectively, and a channel length 1.5L of a channel region of the transistor included in the second color pixel 40G is shorter than a channel length 3L of a channel region of the transistor included in the first color pixel 40B [0029].  
Claim 16: (Fig. 3) the first color pixel and the second color pixel include a transistor (FET 20G/ FET 20B), respectively, and a channel width 2W of a channel region of the transistor FET 20G included in the second color pixel 40G is larger than a channel width W of a channel region of the transistor FET 20B included in the first color pixel 40B [0029].
It would have been obvious to one of ordinary skill in the art to modify Imai’s invention with Ishizuka’s structure in order to provide improved image display to a display device, as taught by Ishizuka [Abstract]; 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871